Dickerson, J.
This case is not distinguishable in'principle from Mitchell v. Rockland, 52 Maine, 118, and the more recent cases of Brown et ux. v. Einalhaven, 65 Maine, 402, and Lynde v. Rockland, 66 Maine, 309.
It has been held in these and other analogous cases that the relation of master and servant, and principal and agent, does not obtain between municipal corporations and their officers, so as to render the former liable at common law for the torts of the latter committed under color of their official authority; and there is no statute creating such liability in the case at bar. Small v. Dan ville, 51 Maine, 359, 361.
The tortious acts complained of by the plaintiff, if done at all, *295having been committed by the municipal officers of the defendant town in the course of their employment, and under color of their offical authority, it is not liable therefor. The plaintiff’s remedy, if any he has, is against the individuals who did the damage. Newell v. Ayer, 32 Maine, 334.

Plaintiff nonsuit.

Appleton, C. J., Walton, Barrows, Virgin and Peters, J J., concurred.